TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JUNE 24, 2021



                                    NO. 03-19-00436-CR


                              Joshua Aaron Bishop, Appellant

                                               v.

                                 The State of Texas, Appellee




            APPEAL FROM 426TH DISTRICT COURT OF BELL COUNTY
               BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.